DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goto et al. (USPAPN 2014/0210423).
With respect to claim 1, Goto et al. discloses, in Figs. 4-9, a method of energy harvesting from an electromechanical device which provides energy in the form of charge separation (method of operating Fig. 9, details discloses in Figs. 4-8(d)), the method comprising:
providing alternating current (AC) electrical power from said electromechanical device (AC power generated from piezoelectric device 2) to an energy storage device (3) via a rectifier (D41 and D42) to convert positive and negative components of said AC power to power having a single polarity for storage on said storage device (DC voltage provided to 3 via the rectifier circuitry of D41 and D42 as well as the operation of 5):
 the method further comprising: 
identifying when a current flow from said electromechanical device is substantially zero (8 with 7 determine when the current through 2 is zero see Figs. 8(a) and 8(d), see paragraph 0240) and, responsive to said identifying: 
connecting and disconnecting a first charge storage capacitor in parallel with said electromechanical device with a first sense, such that charge on said electromechanical device is shared with said first charge storage capacitor, to collect charge from said electromechanical device on said first charge storage capacitor (after a zero crossing and the current heads in the above zero/positive direction, S1 and S2 of Fig. 9 are closed to charge the storage capacitor 54A, see Figs. 8(a), 8(b) and 8(d) and paragraphs 0208, 0209 and 0214); and then
 connecting and disconnecting said first charge storage capacitor in parallel with said electromechanical device in a second, opposite sense to said first sense, such that said collected charge on said first charge storage capacitor is shared with opposite polarity with said electromechanical device, to replace opposite polarity charge from said first charge storage capacitor onto said electromechanical device (after a zero crossing and the current goes negative S5 and S6 are closed to replace the opposite polarity charge as claimed, see Fig. 8(a), 8(c) and 8(d) and paragraph 0216).  
With respect to claim 7, a method as claimed in claim 1 herein said electromechanical device comprises a piezoelectric material (2 is a piezoelectric device and thus contains a piezoelectric material).  
With respect to claim 12, an energy harvesting circuit to harvest energy from a piezoelectric device (Fig. 9 details in Figs 4-8(d)), the circuit comprising:
an input comprising (each/at least two outputs 25 of 2) first and second connections (positive and negative output terminals 25) to receive ac power from said piezoelectric device (24); and
 a rectification stage, coupled to said input (D41 and D42);
 the circuit further comprising: 
a first controllable multi-state switching system (S1-S4); and 
a first charge storage capacitor coupled to said input connections by said first controllable multi-state switching system (54A); 
wherein said controllable multi-state switching system comprises two or more controllable switches (S1-S4) configured such that when said switching system is in a storage state first and second plates of said first charge storage capacitor are respectively coupled to said  first and second input connections (when S1 and S2 are closed, see Fig. 8(b)); 
such that when said switching system is in a recovery state first and second plates of said first charge storage capacitor are respectively coupled to said second and first input connections (when S3 and S4 are closed see Fig. 8(c)); and 
such that when said switching system is in a quiescent state at least one of said plates of said first charge storage capacitor is decoupled from said input connections (at the zero crossing of the current when S5 and S6 are one see Fig. 8(d); and 
a clock generator, synchronised to said ac power from said piezoelectric device, to control said switching system to switch from said quiescent state and transition between said storage and recovery states at a zero crossing of an ac current from said piezoelectric device (8 and 7, see Figs. 8(a)-8(d) and paragraphs 0212-0218).  

Allowable Subject Matter
Claim 2-6 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-11 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525. The examiner can normally be reached 9:00AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849